Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In re Jamie Lee Bledsoe                                        Original Mandamus Proceeding

 No. 06-19-00117-CR                                       Memorandum Opinion delivered by Chief
                                                          Justice Morriss, Justice Burgess and Justice
                                                          Stevens participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.


                                                         RENDERED JUNE 21, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk